Citation Nr: 0716234	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death and, if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's daughter


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
November 1941 and January 1942 to March 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This case has been advanced on the docket due to the advanced 
age of the appellant. 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in an April 2002 rating decision.  The 
appellant did not appeal that decision, and it is final.

2.  Some of the new evidence submitted subsequent to April 
2002 in support of the appellant's claim is material.

3.  The veteran died on February [redacted], 2002.  The cause of 
death was anoxic brain injury.

4.  The veteran's service-connected left knee disability did 
not contribute to the cause of his death.


CONCLUSIONS OF LAW

1.  The April 2002 RO rating decision that denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2006).

2.  New and material evidence has been received and the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the appellant in 
correspondence dated in November 2002, January 2003, and 
February 2006.  These letters read as a whole advised the 
appellant of the all the Pelegrini II elements as stated 
above.  The appellant's claim was readjudicated in November 
2006 after affording her with an opportunity to respond to 
the February 2006 letter.  Thus the Board finds that VA has 
cured the defects in the original notice, and thus the 
appellant is not prejudiced by the Board's proceeding with 
adjudicating her claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board also notes that the veteran was not provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
that an effective date for the award of benefits will be 
assigned if benefits are granted.  However, given the denial 
of the appellant's claim, any questions as to a disability 
rating or effective date are moot.  Thus the Board finds that 
the appellant has not been prejudiced by VA's failure to 
provide notice earlier on this element of her claim.

Finally, the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  She was told it was her responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the appellant submitted information to assist in the 
development of her claim, which indicates she knew of VA's 
desire to obtain information and evidence relating to her 
claim.  Thus the Board finds that the purposes behind VA's 
notice requirement have been satisfied, and VA has met its 
"duty to notify" the appellant. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  The 
veteran's service medical records are available.  VA 
outpatient records are in the file for treatment through 
February 2002.  Private medical treatment records identified 
by the appellant were requested by the RO and treatment 
records from July 2001 through January 2002 were obtained.  
The appellant was notified in the rating decision, Statement 
of the Case and Supplemental Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  VA is only required to make reasonable efforts to 
obtain relevant records that a claimant has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the appellant's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A medical 
examination is not possible in this case since the veteran is 
deceased.  A medical opinion has also not been requested.  
However, the Board finds that one is not necessary as the 
medical evidence fails to show that the cause of the 
veteran's death is either related to his military service or 
due to a service-connected disability.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim. 

II.  Analysis

Reopening the Claim

The appellant's claim for service connection for the cause of 
the veteran's death was previously denied by an April 2002 
rating decision.  Rating actions are final and binding based 
on evidence on file at the time the veteran is notified of 
the decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2006).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The appellant did not at any time indicate 
disagreement with this rating decision.  Therefore, it is 
final.  38 U.S.C.A. § 7105 (West 2002).

In September 2002, the RO received the appellant's 
application for Dependency and Indemnity Compensation (DIC) 
seeking service connection for the cause of the veteran's 
death.  Because this claim had previously been denied in the 
April 2002 rating decision, the September 2002 claim is one 
to reopen.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to April 2002 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

New evidence submitted subsequent to April 2002 consists of 
VA treatment records and testimony at a March 2007 Board 
hearing by the appellant and her daughter.  The Board finds 
this new evidence to be material because it relates to an 
unestablished fact necessary to substantiate the claim.  

The Merits of the Claim  

Dependency and indemnity compensation is payable to a 
surviving spouse, child, or parent either because of a 
service-connected death occurring after December 31, 1956, or 
pursuant to the election of a surviving spouse, child, or 
parent, in the case of such a death occurring before January 
1, 1957.  38 C.F.R. § 3.5 (2006).  Service connection may be 
established for the cause of a veteran's death when a 
service-connected disability "was either the principal or a 
contributory cause of death."  38 C.F.R. § 3.312(a) (2006); 
see 38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); see also 
38 U.S.C.A. §§ 1110 and 1112 (West 2002 & Supp. 2005) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (2006).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (2006).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2006).

The evidence shows that, on September 23, 2001, the veteran 
was described as found down in the driveway after hitting his 
head while opening the car door.  He had a Glasgow coma scale 
of 5 at the scene, and he was sent to a private hospital by 
life flight.  CT scan showed right parietal occipital 
subdural hematoma and a right temporal subarachnoid 
hemorrhage.  He underwent a subdural hematoma evacuation on 
September 27, 2001; however, he had reaccumulation of his 
subdural hematoma requiring placement of a subdural 
peritoneal shunt.  The patient had a prolonged ventilator 
requirement which resulted in a tracheostomy being placed.  
He was treated with multiple antibiotics for pneumonia.  He 
also underwent a percutaneous endoscopic gastrostomy tube 
placement and was started on Glucerna feeds.  

Post operative CT scan showed evidence of bi-frontal 
hygromas; however, further surgical intervention was not 
warranted.  The veteran received multiple transfusions for 
anemia.  He was also given multiple antibiotics for pneumonia 
and sepsis.  At first, the patient was in contact isolation 
for methicillin resistant staphylococcus aureus.  He remained 
on the ventilator and was hemodynamically stable and had slow 
recovery of his neurologic function.  The veteran's family 
decided to transfer him once his acuity had decreased to an 
outside hospital for further management on his multiple 
medical problems as well as for ventilator weaning.  The 
veteran was transferred on October 31, 2001, to another 
private medical facility.  The discharge diagnoses included 
right parietal occipital subdural hematoma, status post 
evacuation and placement of subdural peritoneal drain; 
temporal subarachnoid hemorrhage; C3 through C6 spondylosis; 
osteoarthritis; diabetes mellitus; gout; encephalopathy; 
dysphagia with a percutaneous endoscopic gastrostomy tube in 
place; and ventilator dependence secondary to pneumonia.

The veteran was transferred to the second private hospital on 
October 31, 2001, for rehabilitation and care.  He was on 
tube feed supplementation for nutritional status and 
underwent strict diabetic control as well as pulmonary toilet 
and tracheostomy care.  Wound care ensued for sacral 
decubitus ulcers and physical medicine and rehabilitation 
consult was obtained to assess the veteran's rehabilitative 
needs.  A psychiatric consult was also obtained during this 
hospitalization.  

The veteran was seen in consult on November 6, 2001, for 
possible gout.  It was noted in his medical record that he 
had increased swelling of the right hand and the left knee.  
It was noted that rehabilitation was in progress but would be 
difficult with these joint problems, and that the veteran was 
on antibiotics and had been having a low grade temperature.  
Physical examination revealed the veteran was unable to 
communicate.  His blood pressure was 140/80, heart rate was 
90, and respirations were 16.  His temperature was 99.2 
degrees Fahrenheit.  There appeared to be tenosynovitis of 
the right hand and wrist and bony enlargement of the left 
knee with flexion contracture.  The knee was warm and 
appeared to have a small to moderate-sized effusion.  The 
impression was subacute inflammatory arthropathy, likely 
gout.  The involvement of the left knee appeared to be 
primarily osteoarthritis but may have had superimposed gout.  
The left knee was injected with Depo-Medrol 40 mg.

The veteran was also seen for psychiatric consult.  The 
consultation report notes that the veteran was found 
unconscious by his neighbors on the evening of September 23, 
2001, and it was speculated that the veteran may have slipped 
and fell on his driveway.  It was also noted that the report 
from old charts states that MRI obtained on September 25, 
2001, revealed evidence of chronic periventricular white 
matter changes.  Since the time of his initial admission to 
the hospital, the veteran had been largely unresponsive.  He 
was nonverbal and had very poor eye contact.  He did not seem 
to recognize anyone and was not spontaneously interactive 
with any family members.  It was noted that the veteran had 
been evaluated by neurology on October 19, 2001, and at that 
time he was noted to only open his eyes to sternal pressure, 
and he could not track or follow commands.  There appeared to 
be a mild right upper extremity monoparesis but he slowly 
withdrew other extremities in response to painful stimuli.  
It was determined at that time the diagnosis was that he had 
a significant encephalopathy secondary to post-traumatic 
subdural and subarachnoid hemorrhages and probable multiple 
areas of shear injury.

In reviewing the veteran's history it was noted that the 
veteran was described as being mentally intact, but it was 
noted that there was evidence of problems with loss of 
orientation and visual spatial difficulties prior to this 
accident.  At the time of the consult, the veteran was 
somnolent but could be aroused with tactile stimuli.  He did 
not, however, remain alert without continued stimulation.  He 
made poor eye contact and was avocal.  He did not respond to 
any verbal or written instructions.  The impression was 
encephalopathy secondary to multiple closed head injuries, 
delirium and dementia.

Care for the veteran continued in a supportive manner along 
with rehabilitation during this hospitalization.  The VA 
Hospital accepted the veteran for long-term placement on 
January 9, 2002.  At the time of transfer, the veteran was 
doing very well from a rehabilitative standpoint and was 
occasionally following commands.  However he still had 
significant altered mental status.

The veteran was transferred to the nursing home at the VA 
Medical Center in Houston, Texas, on January 10, 2002.  It 
was noted over the weekend of January 12th that the veteran 
had a fever and pyuria.  Urinalysis showed elevated white 
blood cell count and urine culture was positive for E. coli, 
enterococcus and klebsiella.  The veteran was transferred to 
a general medical floor for workup and treatment of a urinary 
tract infection with possible urosepsis.  After treatment 
stabilized the veteran's condition, he was transferred back 
to the nursing home on January 17th.  

On January 28th, the veteran was admitted to the MICU for 
tachypnea and pneumonia.  He was treated with antibiotics for 
14 days, but remained unresponsive to all except pain during 
his hospital course.  His tachypnea was thought to be central 
nervous system driven, secondary to his brain injury.  On the 
morning of his death, the doctors were called to see the 
veteran as he was having agonal breathing, about one breath 
every five to 10 seconds.  He also appeared to have vomited 
with tube feedings in his oral cavity and on his gown.  
Attempts to obtain 02 saturation were unsuccessful.  The 
veteran continued to deteriorate and became pulseless.  CPR 
was begun, but the veteran remained pulseless despite the 
doctors' efforts.  The veteran was declared dead at 8:42 a.m.  
The cause of death was stated in the discharge summary to be 
respiratory failure secondary to aspiration of tube feeds.  
The Death Certificate lists anoxic brain injury as the cause 
of death. 

During his lifetime, the veteran was service-connected for 
defective hearing, evaluated as 60 percent disabling, and 
internal derangement of the left knee, evaluated as 20 
percent disabling.  The appellant argues that the veteran's 
left knee disability caused the veteran to fall, which 
resulted in the head injury on September 23, 2001.  Thus, in 
this case, the issue is not whether the service-connected 
left knee disability was a direct cause of death, but whether 
it was a contributory cause of death.  Again, a contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1) (2006).  

The appellant and her daughter testified at a March 2007 
Board hearing that the veteran had a history of falling due 
to instability of the left knee caused by his service-
connected disability.  They said that the veteran had been 
treated multiple times by non-VA medical care providers for 
injuries caused by falls due to the veteran's left knee 
giving way, and they believe that this is what caused his 
fall which resulted in the brain injury that caused the 
veteran's death.  

After carefully considering all the evidence and giving the 
benefit of the doubt to the appellant, the Board finds that 
the preponderance of the evidence is against her claim for 
service connection for the cause of the veteran's death 
because the evidence fails to establish causation between the 
veteran's service-connected left knee disability and the 
anoxic brain injury that caused his death.  

In reaching this decision, the Board has reviewed the entire 
claims folder for evidence that the veteran had a history of 
falling because of his service-connected left knee 
disability.  There is none.  The last VA examination the 
veteran underwent for this disability was conducted in 
February 1989.  The examination report shows the veteran 
complained of recurrent swelling and intermittent giving way 
without locking.  He did not, however, report any falls.  He 
was wearing a double upright brace from thigh to foot which 
inserted into the shoe with locking type hinge and a patellar 
restraint pad.  Examination revealed the veteran had 
moderately advanced osteoarthritis of the left knee status 
post internal derangement and mild instability.  

A July 1989 VA Orthopedic Consult note indicates the veteran 
had generalized osteoarthritis in the knees and hips.  It 
notes that he wore a brace on his left knee secondary to an 
"old war injury resulting in instability."  However, the 
left knee was not examined without the brace and thus the 
actual instability of the knee was not indicated.  Again 
there is no notation that the veteran reported falls due to 
his left knee disability.  

The next treatment seen in the medical evidence is a VA 
treatment note from June 2001.  The veteran was seen in 
Urgent Care for complaints of left knee swelling and pain for 
three months (off unknown medications for approximately two 
months).  It was noted that the veteran had a history of gout 
affecting the left knee mainly.  The note indicates that the 
veteran had been followed at non-VA hospitals but he was to 
have his first VA appointment with a primary care physician 
in August 2001.  The assessment was chronic knee pain with 
history of gout, off unknown medications, but there was no 
evidence of an acute gout attack.  The veteran failed to show 
for his appointment in August 2001.

The next medical treatment record is from Northeast Medical 
Center Hospital when the veteran was seen in July 2001 with 
complaints of left heel pain.  X-rays showed a plantar 
calcaneal spur of the calcaneus.  It was also noted that the 
veteran had osteoarthritis of the knees.  No mention was made 
of the veteran falling.  The Board notes that the treatment 
records from this medical facility were obtained directly 
from it in response to the RO's request for records from 
December 2000 through February 2002.  Despite the appellant's 
testimony that the veteran was seen multiple times at this 
medical facility, this July 2001 treatment note was the only 
record provided.  

Thus, the medical records available prior to the veteran's 
head injury on September 23, 2001, fail to show a history of 
falls secondary to the veteran's service-connected left knee 
disability.  Furthermore, the medical records for treatment 
after September 23, 2001, fail to establish that, but for his 
service-connected left knee disability, the veteran would not 
have sustained the head injury that led to his death.  The 
facts, as shown in the private treatment records, appear to 
be that the veteran was alone when the injury occurred and 
was found by the neighbors lying unconscious in the driveway 
after hitting his head while opening the car door.  Emergency 
services were contacted.  The veteran had a Glasgow coma 
scale of five at the scene and was sent to the hospital by 
life flight.  There is only one treatment record that refers 
a slip and fall, and that is the psychiatric consult 
conducted on November 2, 2001.  In the record of this 
consult, it states that it "is speculated that the patient 
may have slipped and fell on his driveway."  The Board notes 
that at the first hospital the veteran was treated for his 
head injury, no history of falls caused by left knee 
instability is shown although a history of osteoarthritis and 
gout is noted.  

It is apparent that the actual events that caused the 
veteran's head injury are not known, and it is mere 
speculation upon the part of the appellant that the veteran's 
service-connected left knee disability gave out and caused 
him to fall thereby sustaining the injury to his head that 
led to his death.  The medical records confirm that it is 
speculation that the veteran slipped and fell.  Even assuming 
he did slip and fall, it is mere speculation to say that it 
was due to his service-connected left knee disability and not 
to some other cause.  

Thus, the evidence fails to show that, but for his service-
connected left knee disability, the veteran would not have 
sustained the head injury that led to his death.  
Consequently, the Board finds that the preponderance of the 
evidence is against finding that the veteran's service-
connected left knee disability was a contributory cause of 
death.  The appellant's claim must, therefore, be denied.


ORDER

New and material evidence having been received, the 
appellant's claim is reopened.

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


